DETAILED ACTION
This communication is response to the amendment filed 02/16/2021. Claims 86-99 are pending and presented for examination. Claims 1-85 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021 was filed after the mailing date of the Non-Final Rejection on 10/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 87 and 90 are objected to because of the following informalities:  “indicting” recited in claim 87, line 1 seems to be misspelling of “indicating”. “aa” recited in claim 90, line 1 seems to be misspelling of “a”.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 86-99 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 86-99 are rejected under 35 U.S.C. 103 as being unpatentable over CATT: “Details of rate matching for PDSCH and PUSCH”, 3GPP Draft; Ri-1717841 (hereafter CATT) in view of US Pub. 2017/0288833 to Islam et al. (hereafter Islam).

Regarding claim 86, CATT discloses a method of wireless communications by a user equipment (UE), comprising: 
receiving a downlink control information (DCI) triggering a sounding reference signal (SRS), the DCI indicating an SRS configuration for the SRS, the SRS configuration indicating a location of the SRS (see CATT, pages 4-5, section 2.3.3: a UE receiving SRS configuration; the SRS resource can be configured to occupy a location within at least the last 6 symbols in a slot; A bitmap with length of 6 could be used to indicate the time domain location of the SRS); and 
sending an uplink transmission in a transmission time interval (TTI), the uplink transmission comprising the SRS based on the SRS configuration (see CATT, Fig 4; section 2.3.3: the UE sending an UL transmission according to the SRS bitmap configuration).
CATT does not explicitly disclose the SRS configuration indicating periodicity of the SRS.
However, Islam discloses receiving a downlink control information (DCI) triggering a sounding reference signal (SRS), the DCI indicating an SRS configuration for the SRS, the SRS configuration indicating a location and periodicity of the SRS (see 
sending an uplink transmission in a transmission time interval (TTI), the uplink transmission comprising the SRS based on the SRS configuration (see Islam, ¶ 0041: receiving, at a UE, a SRS grant message from a base station based at least in part on a timing component, wherein the timing component is associated with a physical uplink 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Islam and incorporate it into the system of CATT to provide improved system that support dynamic sounding reference signal scheduling (see Islam, ¶ 0006).

Regarding claim 87, CATT in view of Islam discloses the method of claim 86, CATT discloses 2 bit could be used to indicate the rate matching around DMRS for PDSCH (see CATT, page 5, section 3) but does not explicitly disclose the DCI comprising two bits indicating the SRS configuration.
However, Islam disclose the DCI comprising two bits indicating the SRS configuration (see Islam, ¶ 0079: The SRS indication may include more than one bit (e.g., Nbits) to indicate SRS parameters, or to indicate where the SRS parameters are located; ¶ 0089: SRS indication may be dynamically signaled via PDCCH 220 from PHY entity 215-a to PHY entity 215-b. The SRS indication may include an SRS trigger and, in some cases, SRS parameters that are dynamically configured by base station 105-a. In some cases, more than one symbol may be used for signaling an SRS indication. SRS resources may be scheduled dynamically. Further, SRS timing in PDCCH 220 may include N number of bits; ¶ 0108: The DCI may include one or more bits associated with one or more parameters; ¶ 0109: where three different combinations of symbols are possible (e.g., zero, one, or two symbols for PUCCH and/or SRS), two bits of DCI may 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Islam and incorporate it into the system of CATT to provide improved system that support dynamic sounding reference signal scheduling (see Islam, ¶ 0006).

Regarding claim 88, CATT in view of Islam discloses the method of claim 87, Islam does not explicitly disclose the two bits having values indication four SRS configurations.
However, Islam discloses the two bits having values indication four SRS configurations (see Islam, ¶ 0111 and ¶ 0121: two bits of DCI may be used to indicate which one or four possible sub-frames carry SRS; ¶ 0119: there may be different combinations of uplink symbols available for PUCCH and/or SRS, such that different numbers of bits of the DCI may indicate the combinations. For example, where three different combinations of symbols are possible (e.g., zero, one, or two symbols for PUCCH and/or SRS), two bits of DCI may be used to indicate the three different combinations).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Islam and incorporate it into the system of CATT to provide improved system that support dynamic sounding reference signal scheduling (see Islam, ¶ 0006).

Regarding claim 89, CATT in view of Islam discloses the method of claim 88, the SRS resource having granularity of a slot (see CATT, page 4, section 3: an SRS resource can be configured to occupy a location within at least the last 6 symbols in a slot) and rate matching indication at least for DMRS of PDSCH and SRS should be carried by DCI (see CATT, page, section 3) but does not explicitly disclose “the SRS being based on an SRS resource indicated by the DCI”.
However, Islam discloses the SRS being based on an SRS resource indicated by the DCI (see Islam, ¶ 0079: the SRS trigger and SRS parameters may all be included in downlink control information (DCI) on the PDCCH or, alternatively, the SRS trigger and an indication of where to find SRS parameters (e.g., where outside of the PDCCH) may be sent on the PDCCH. SRS parameters may include SRS periodicity, subframe index, starting position, allotted resource (e.g., occupied bandwidth), cyclic shift, comb index, number of symbols, sub-arrays (e.g., beams of a beamforming scenario), etc. SRS parameters may be determined by a base station based on UE feedback or observed environment conditions at the base station; ¶ 0083: base station 105 may convey a pointer to the SRS transmission parameters on the PDCCH and then convey the SRS transmission parameters on a PDSCH. SRS parameters may include SRS periodicity, subframe index, starting position, allotted resources, cyclic shift, comb index, etc. The base station 105 may identify or otherwise determine a SRS configuration for a UE 115, e.g., based on channel measurements, communication requirements (e.g., buffer status report (BSR) from the UE 115), etc. The base station 105 may determine SRS transmission parameters for the UE 115 and transmit a SRS grant message to the UE 115 on the PDCCH. The SRS grant message may include the SRS transmission 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Islam and incorporate it into the system of CATT to provide improved system that support dynamic sounding reference signal scheduling (see Islam, ¶ 0006).

Regarding claim 90, CATT in view of Islam discloses the method of claim 87, wherein the two bits of the DCI corresponds to a conventional DCI format triggering an aperiodic SRS at last symbol of the TTI (see CATT, page 4, last paragraph: an SRS resource can be configured to occupy a location within at least the last 6 symbols in a slot).
CATT does not explicitly disclose conventional DCI format triggering an aperiodic SRS.
However, Islam discloses two bits of DCI corresponds to a conventional DCI format triggering an aperiodic SRS (see Islam, ¶ 0082: Conventionally, wireless 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Islam and incorporate it into the system of CATT to provide improved system that support dynamic sounding reference signal scheduling (see Islam, ¶ 0006).

Regarding claim 91, it is rejected for the same reasons as set forth in claim 86. Applicant is merely claiming the transmitting side of the invention.

Regarding claim 92, it is rejected for the same reasons as set forth in claim 87.

Regarding claim 93, it is rejected for the same reasons as set forth in claim 88.

Regarding claim 94, it is rejected for the same reasons as set forth in claim 89.

Regarding claim 95, it is rejected for the same reasons as set forth in claim 90.

Regarding claim 96, it is rejected for the same reasons as set forth in claim 86. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 86.

Regarding claim 97, it is rejected for the same reasons as set forth in claim 91. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 91.

Regarding claim 98, it is rejected for the same reasons as set forth in claim 86. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 86.

Regarding claim 99, it is rejected for the same reasons as set forth in claim 91. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 91.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2012/0069812 to Noh et al. discloses method and apparatus for transmitting sounding reference signal in radio communication system.
US Pub. 2018/0183552 to Hosseini et al. discloses sounding reference signal transmission in low latency wireless transmission.
US Pub. 2020/0336264 to FAXER et al. discloses sounding reference transmission.
US Patent 10,270,570 to Liu et al. discloses system and method for SRS switching, transmission, and enhancements.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEED GIDADO/Primary Examiner, Art Unit 2464